Bird, V. C.
Verga asks for an injunction against the public authorities restraining them from opening a public road on such line as to cause the removal of one of his dwelling-houses. There is no doubt but that a public road has been laid where the authorities propose to open one, or very nearly on the same line. The exact location is the point in controversy.
*941. The allegations of Verga as to location are expressly ■denied by all of the defendants (four of them) by their answer, Hinder oath.
2. The complainant is not entitled to equitable relief, because he has not dealt frankly with the court, in stating that the ¡authorities had claimed the said road to be where they now insist it is, before he commenced to build his house; nor that before he had it completed, or but little done towards its completion, 4he said authorities had caused the said road to be surveyed, and its location defined and marked by visible stakes, all showing fhat his proposed dwelling would stand within the line of said road. Good faith requires him who asks for equitable relief to ■conceal no material part of his own conduct.
3. If this apparent want of good faith, in not making a full disclosure, can be reasonably overlooked by the court, the facts upon which the order to show cause is predicated are disastrous to the complainant’s claim, when they come to be considered in connection with the facts sworn to by the defendants. When ,he saw that his right was contested by the public authorities, he was not justified in running a race with them to obtain more •complete possession of the premises, by the erection of a building, and thereby creating obstructions, in the confidence that a •court of equity would protect him because he had succeeded in making valuable improvements. A prudent man would have *95■shown his confidence in the legal tribunals to protect him in his rights by submitting to them the conflicting claims before lie ventured to build his house.
4. The case, as it now stands before me, shows that the question involved is one of legal cognizance, without any element justifying the interference of this court.
It is my judgment that the order to show cause should be discharged, and the bill be dismissed, with costs.